Graham, Judge,
delivered the opinion of the court:
This is a claim of an Army officer who was assigned on July 30,1920, to duty “ involving regular and frequent aerial flights,” and from December, 1921, to January, 1922, the period for which increased pay is claimed in this suit, performed duty involving regular and frequent aerial flights.
The act of June 4, 1920, 41 Stat. 769, provides that “ Offi- ■ cers and enlisted men of the Army shall receive an increase of 50 per centum of their pay while on duty requiring them to participate regularly and frequently in aerial flights.”
It is clear that this case is ruled by the decision of this court particularly in Levy Johnson v. United States, H-54, decided March 18, 1929 [67 C. Cls. 318], and also the cases of Culver v. United States, 60 C. Cls. 825, 271 U. S. 315, and Bradshaw v. United States, 62 C. Cls. 638. See also in the same connection Luskey v. United States, 56 C. Cls. 411, 262 U. S. 62; and Clark v. United States, 60 C. Cls. 589.
The plaintiff is entitled to recover $700, the amount claimed in the petition, and it is so ordered.
SiNNOtt, Judge; Greext, Judge; and Booth, Chief Justice, concur.
Moss, Judge, took no part in the decision of this case because of illness.